DocuighS Pepcid BMIINSSerCK Gada Moc AGUMeNt 3 Filed 01/21/21 Page 1 of 1 PagelD #: 8

GOCLOUD FULL CORPORATE OFFER (FCO)

eee . FCO #: GT-20201204
TECHNOLOGIES INC Date: 2020-12-04

Customer Information

TRI-STATE SURGICAL SUPPLY & EQUIP. LTD
409 Hoyt Street

Brooklyn, NY 11231, USA

 

We, Gocloud Technologies Inc., hereby state and represent that we confirm with full legal and corporate
responsibility that we are ready, willing, and able to sell and deliver the following product, as follows:

PRODUCT: Cranberry Evolve 300 Nitrile Glove (Boxes of 300pcs/box)

QUALITY: MSDS Certificate; FDA; SGS Certificate

TOTAL QUANTITY: 120,000 Boxes (one hundred twenty thousand boxes)

DURATION: One Time Delivery
TERMS OF DELIVERY: CIF - Cost, Insurance and Freight (USA)

PRICE: 26.0 USD per box (Twenty-six U.S. dollars)

PAYMENT: 100% Escrow (via our Escrow Agent) or 100% Letter of Credit
Release of funds on arrival after custom clearance after SGS report for quantity paid by the
buyer, within 6 hours after report with each arrival. The seller will only assist with Custom
clearance and any cost that is involved in this process is paid by the buyer Irrevocable,
Documentary, Transferable, Divisible, Revolving Letter of Credit, Issued by Buyer's Bank

INSPECTION: SGS for Quantity and Quality
SPECIFICATION:

1. All parties including consultants’ fees, will be protected by the issuance of an irrevocable fee agreement
and pay order by buyer and seller, including all rolls and extensions of any spa bearing the same parties,
and original transaction code. The payor of the consultant’s fees will be the seller. The consultant’s fees will
be paid the same moment that the seller is paid by a transferrable LC or a lodged payment with the seller’s
bank and confirmed by the seller’s bank.

2. This FULL CORPORATE OFFER is for the exclusive benefit of the addressee only and supersedes any previous
FCO. This FCO cannot be published or transferred.

3. This FULL CORPORATE OFFER is valid for a period of 5 (Five) days, starting with the date of signature.

 

SELLER: BUYER:
GOCLOUD TECHNOLOGIES INC. TRI-STATE SURGICAL SUPPLY & EQUIP. LTD
Company Representative (Name & Title): Company Representative (Name & Title):

Daniel Burg I

DocuSigned by;
. s i L—
Signature: Z t_*
BO0DddCBFOFSG4FA

Date: 04-Dec-2020 Date: 12/5/2020

Dr. Umashankar Das, President & CEO

 

Signature: [ Hen

 

GOCLOUD TECHNOLOGIES INC.
1920 MCKERCHER DRIVE, SASKATOON, SK, S7J 3V9, CANADA
E-MAIL: INFO@GOCLOUDTECHNOLOGIES.CA; TEL. NO. 1-416-258-2186
